


110 HR 5310 IH: Zero Gravity, Zero Tax Act of

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5310
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Rohrabacher (for
			 himself and Mr. Weldon of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for investing in companies involved in space-related
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 Zero Gravity, Zero Tax Act of
			 2008.
		2.Exclusion of
			 space-related income from gross income
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139B the following new
			 section:
				
					139C.Space-related
				income
						(a)General
				ruleGross income shall not include space-related income.
						(b)Space-related
				income
							(1)In
				generalFor purposes of this section, the term
				space-related income means—
								(A)income derived
				from the sale by the taxpayer to an unrelated person of—
									(i)any
				product or article which is produced by the taxpayer in outer space, and
									(ii)any service
				provided by the taxpayer in or from outer space,
									(B)income of an
				individual attributable to services performed in or from outer space by such
				individual in a trade or business, and
								(C)any amount not
				described in subparagraph (A) or (B) which is interest, rent, royalty, or
				similar amount received with respect to production or service described in
				subparagraph (A) or (B).
								(2)Exception for
				telecommunications services, etcParagraph (1)(A)(ii) shall not
				apply to—
								(A)any
				telecommunications service provided from earth orbit,
								(B)any service
				provided by a weather or other earth observation satellite, and
								(C)any other service
				provided on or before the date of the enactment of this section of transporting
				property to or from outer space.
								(3)Exception for
				wagesParagraph (1) shall not apply to wages (as defined in
				section 3401) received by any employee of an employer.
							(4)Proportional
				allocation between space-based and earth-based activitiesIn the
				case of any product or article which is produced partly in space, space-related
				income shall be an amount which bears the same ratio to the amount of gross
				income attributable to the sale of such product or article as the expenses
				attributable to producing such product or article in space bears to the total
				expenses incurred in producing such product or article.
							(5)ProducedFor
				purposes of this section, the term produced includes created,
				fabricated, developed, grown, manufactured, extracted, processed, cured, and
				aged.
							(c)Exclusion from
				tariffs, etcAny product—
							(1)which is
				manufactured in outer space, and
							(2)which was—
								(A)launched from, and
				returned to Earth, within the United States, or
								(B)Manufactured at a
				facility in outer space which is owned by 1 or more United States persons,
				shall be exempt from all Federal excises, imposts, and duties and any other
				Federal tariffs.
								(d)Phaseout of
				benefitsIn the case of a taxable year beginning after December
				31, 2017, the amount excluded under subsection (a) shall be reduced (but not
				below zero) by x/10th’s of the amount excludable without regard to this
				subsection, where x is the number of years such taxable year is
				after the last taxable year beginning before January 1, 2018. A similar rule
				shall apply to the benefits under subsection
				(c).
						.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 139B the following new item:
				
					
						Sec. 139C. Space-related
				income.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Credit for
			 purchase of qualified space company stock
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45O.Space Company
				Investment Credit
						(a)General
				ruleFor purposes of section 38, the space company investment
				credit determined under this section for any taxable year is the amount paid in
				the taxable year for the purchase of qualified stock in a qualified space
				company.
						(b)Qualified space
				companyFor purposes of this section—
							(1)In
				generalThe term qualified space company means a
				domestic C corporation if for the 3-taxable-year period ending with the taxable
				year immediately preceding the taxable year in which qualified stock is
				purchased—
								(A)the average annual
				gross receipts of such entity does not exceed $100,000,000, and
								(B)more than 70
				percent of such gross receipts are derived from space-based business.
								(2)Space-based
				businessThe term space-based business means a
				business whose gross receipts are substantially space-related income, as
				defined in section 139C(b).
							(3)Aggregation
				rulesRules similar to the rules of section 1202(d)(3) shall
				apply.
							(c)Qualified
				stockFor purposes of this section—
							(1)In
				generalExcept as otherwise provided in this section, the term
				qualified stock means any stock in a domestic C corporation
				if—
								(A)as of the date of
				issuance of such stock, such corporation is a qualified space company,
				and
								(B)except as provided
				in subsections (f) and (h), such stock is acquired by the taxpayer at its
				original issue (directly or through an underwriter)—
									(i)in
				exchange for money or other property (not including stock), or
									(ii)as
				compensation for services provided to such corporation (other than services
				performed as an underwriter of such stock).
									(2)Active business
				requirementStock in a corporation shall not be treated as
				qualified stock unless, during substantially all of the taxpayer’s holding
				period for such stock—
								(A)such corporation
				meets active business requirements substantially similar to the requirements of
				section 1202(e), determined on the basis that the qualified trade or business
				is a space-based business, and
								(B)such corporation is
				a C corporation.
								(3)Certain purchase
				by corporation of its own stockRules similar to the rules of
				section 1202(c)(3) shall apply.
							(d)RecaptureIf,
				during any taxable year ending with or within the 10-year period beginning on
				the date qualified stock was purchased by the taxpayer, the issuer of such
				stock ceases to a qualified space company, the tax under this chapter for such
				taxable year shall be increased by the aggregate decrease in the credits
				allowed under section 38 for all prior taxable years which would have resulted
				solely from reducing to zero any credit determined under subsection (a) with
				respect to such stock.
						(e)TerminationThis
				section shall not apply to stock acquired after December 31,
				2016.
						.
			(b)Credit allowed
			 as part of general business creditSection 38(b) of such Code
			 (defining current year business credit) is amended by striking
			 plus at the end of paragraph (30), by striking the period at the
			 end of paragraph (31 and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(32)space company
				investment credit determined under section
				45O(a).
					.
			(c)Conforming
			 amendments
				(1)Subsection (c) of
			 section 196 of such Code is amended by striking and at the end
			 of paragraph (12), by striking the period at the end of paragraph (13) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
					
						(14)the space company
				investment credit determined under section
				45O(a).
						.
				(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec. 45O. Space Company Investment
				Credit.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to costs
			 paid or incurred in taxable years beginning after December 31, 2008.
			4.Capital gains
			 exclusion
			(a)In
			 generalPart I of subchapter P of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to treatment of capital gains) is amended by
			 adding at the end the following new section:
				
					1203.Exclusion for
				gains from sale or exchange of stock of qualified space corporations
						(a)In
				generalGross income shall not include gain on the sale or
				exchange of any stock of a qualified space corporation.
						(b)Qualified space
				corporationFor purposes of subsection (a), the term
				qualified space corporation means, with respect to any taxable
				year, a domestic corporation which is a C corporation if—
							(1)such corporation
				is organized exclusively for providing to unrelated persons—
								(A)any product or
				article which is produced (within the meaning of section 139C(b)(5)) by the
				corporation in outer space, or
								(B)any service provided
				by the corporation in or from outer space, and
								(2)At least 90
				percent of the expenses of such corporation are attributable to the active
				conduct of a trade or business of providing a product, article, or service
				described in paragraph (1).
							Such term
				shall not include a corporation providing a service, product, or article
				described in section
				139C(b)(2)..
			(b)Clerical
			 amendmentThe table of sections for part I of subchapter P of
			 chapter 1 of such Code is amended by adding at the end the following new
			 item:
				
					
						Sec. 1203. Exclusion for gains from sale or exchange of stock
				of qualified space
				corporations.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
